On Application for Rehearing

ROBERTSON, Presiding Judge.
This court’s original opinion of April 24, 1998, did not address whether the trial court’s summary judgment was due to be affirmed on the alternative ground of lach-es, and Calhoun has sought rehearing of this court’s February 25, 2000, opinion on remand, again asserting laches. That ground does not support the summary judgment in favor of Calhoun. “[B]y the decided weight of authority, the defense of laches is not available against the State in a suit by it to enforce [a] public right and interest.” Sisk v. State ex rel. Smith, 249 Ala. 279, 280, 31 So.2d 84, 85 (1947).
APPLICATION OVERRULED; RULE 39(k) MOTION DENIED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.